DETAILED ACTION
This communication is a Final Rejection Office Action in response to the submission filed on 8/30/2021.  
Claims 1-24 were previously examiner in the action mailed on 4/28/2021.  Claims 1, 9, 17 have been amended.  Claims 1-24 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.

Regarding the rejection under 112 the Applicant argues “The independent claims are presently amended to remove "allocate memory to the pegged subset" and presently recites "calculate an amount of memory required by the pegged subset" and "store the members of the pegged subset in the calculated amount of memory".  Applicant submits that the present amendments are fully supported by the wording of paragraph [0019] of the specification which states, "[u]nlike traditional techniques, the present techniques do not hold all peggings in memory and may be flushed out to disk storage based on memory allocation/availability. Thus, memory utilization may be maximized by independently calculating demand pegging". Therefore, Applicant respectfully requests reconsideration and withdrawal of the §112 rejections of claims 1- 24.”
The Examiner respectfully disagrees.   Para. 19 of the Applicant’s specification discloses calculating demand pegging.  However, calculating demand pegging is not the same as calculating memory required for demand pegging.   The Examiner fails to find support for calculating an amount of memory required by the pegged subset.

Regarding the rejection under 101 the Applicant argues “the Office Action makes a broad generalization of the claims, of the kind that the courts have cautioned against.  Applicant submits that the claims are directed to a node- graph data structure used in conjunction with rules for effectively and efficiently pegging supply to a demand at a material node level. This is not one of the certain methods of organizing human activity found to be a judicial exception on patentability.”
The Examiner respectfully disagrees.  The generation of a graph with nodes that represent different elements in a supply chain that are connected by edges is merely a graphical representation of a supply chain.  Generating a graphical representation of a supply chain is also a fundamental economic principle and business relation, and can be performed mentally or with a pen and paper.  As such, the generation of a node graph is also abstract.  

The Applicant further argues “the claims recite a technical solution to the technical problem of managing high-volume, complex, supply chain demands. The solution recited in the claims provides a computing device with decision-making logic that allows the computing device to generate a node graph for the supply chain that includes a set of material nodes, a set of activity nodes, and a set of capacity nodes, wherein the node graph is generated based on edges between members of the set of material nodes, members of the set of activity nodes, and members of the set of capacity nodes along the supply chain. Applicant submits that neither the human mind, nor a human using a pen and paper can generate a set of nodes, as the presently claimed system does.”
 The Examiner respectfully disagrees.  The recited graph is a representation of a supply chain where different elements of a supply chain are represented as nodes and connected by edges.  A human can observe a supply chain structure and generate the recited graph.  Further, this type of graphical depiction of a supply chain is layout is a fundamental economic principle. 

The Applicant further argues “Like the self-referential table found to be patent eligible in Enfish, the node graph for the supply chain recited in the claims represents a specific type of data structure that improves the way the computing device stores and accesses data to allow parallel supply pegging at the node level.  Thus, the claims recite an improvement to the functioning of the computer, and not an abstract idea. Therefore, the claims are patent eligible under the first prong of Step 2A. 2. The Claims Recite a Practical Application “
The Examiner respectfully disagrees.  Page 11 of the Enfish decision the Federal Circuit states:
"the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type-requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea. See Alice, 134 S. Ct. at 2355, 2357-59.  In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity. 

Accordingly, we find that the claims at issue in this appeal are not directed to an abstract idea within the meaning of Alice. Rather, they are directed to a specific improvement to the way computers operate, embodied in the self-referential table."

As such the Federal Circuit found that the claims at issue in Enfish were not directed toward an Abstract idea, but directed toward an improvement to computer functionality itself.  In the instant case, the examiner has identified Abstract ideas to be present in the claims.  As articulated in the rejection under 35 U.S.C. 101 in the instant action, the claims contain concepts that fall into the abstract idea groupings.  Further, in the instant claims, no such improvement to computer functionality is realized.  As such, the claims here are not similar to that claims at issue in Enfish.

The Applicant further argues “The present claims clearly integrate the Examiner's alleged judicial exception, namely certain methods of organizing human activity, into a practical application of technology. As stated above, Applicant's claims address the technical problem managing high-volume complex supply chain demands. Even if the claims can arguably be found to recite an abstract idea, the additional elements impose a meaningful limit on the alleged abstract idea, which amounts to a practical application….The present claims describe a similar type of automation and removal of human action to what was at issue in McRo. There, a computer was doing analysis in an objective, rules-based way, not in a subjective way in which a human artist would. Here, the programmed computer system is handling the demand requests, and pegging a demand to a supply in an objective, rules-based way, and not in a subjective way. “”
The Examiner respectfully disagrees.  On page 24 of McRo states “Claim 1 of the ’576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. We disagree with Defendants’ arguments that the claims simply use a computer as a tool to automate conventional activity.  While the rules are embodied in computer software that is processed by general-purpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required by the claims. See Defs.’ Br. 10–15, 39–40. In support, Defendants point to the background section of the patents, but that information makes no suggestion that animators were previously employing the type of rules required by claim 1. Defendants concede an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.”
As such, in McRO the recited rules are specific to the computer and different from the rules user by human animators.  In the instant case, the rules recited in the claims are the same rules that a human user would use to perform the process.  As such, the claims here are not similar to the claims at issue in McRO and do not result in an improvement to computer technology.


Regarding the rejection under 103 the Applicant argues “Prasana does appear to generally discuss a supply chain modeled as a graph where nodes are the facilities, and the edges are the links connecting those facilities."  There does not, however, appear to be any discussion in Prasanna of at least one of the edges represent[ing] an outflow of a particular material node in the set of material nodes to an outflow of a corresponding particular activity node in the set of activity nodes, as presently claimed. Nor does this deficiency appear to be cured of either of Wu or Tu, alone or in any combination.”
The Examiner respectfully disagrees.   Prasana para. 35 and Fig. 2 describes a flow at a node.  Further, para. 79 teaches the supply chain is modeled as a graph where the nodes are the facilities and edges are the links connecting those facilities.  Paras. 80-82 teach in general the supply chain nodes can have complex structure. We distinguish two major classes: AND and OR nodes, and their behaviour.sup.1. not claim to be consistent. 
OR Nodes: At the OR nodes, the general flow equation holds. Here, the sum of inflow is equal to the sum of outflow and there is no transformation of the inputs. The output is simply all the inputs put together. A warehouse node is usually an OR node. For example a coal warehouse might receive inputs from 5 different suppliers. The input is coal and the output is also coal and even if fewer than 5 suppliers are supplying at some time, then also output from the warehouse and be produced.
In FIG. 2, if C is an OR node, then the equations of flow through the node C will be as follows:
.phi..sub.CD=.phi..sub.AC+.phi..sub.BC
AND nodes: At the AND nodes, the total output is equal to the minimum input. A factory is usually an AND node. It takes in a number of inputs and combines them to form some output. For example a factory producing toothpaste might take calcium and fluoride as inputs. Output from the factory can only be produced when both the inputs are being supplied to the factory. Even if the amount of one input is very large, the output produced will depend on the quantity of other input which is being supplied in smaller amounts. The flow equation for node C in the figure, if C is an AND node will be as follows:
.phi..sub.CD=min(.phi..sub.AC,.phi..sub.BC)
The Examiner interprets the disclosure of Prasnana para. 80-82 to describe inflow and outflow of nodes of a supply chain connected by edges.

The Applicant further argues “Appellant would like to point out that the Examiner appears to be engaging in impermissible hindsight bias in combining four references to reject the independent claims, and five or six references to reject some dependent claims. The Office Action gives merely a conclusory statement such as "Both Hegde and Prasanna are drawn to managing supply and demand. Therefore, it would have been obvious before the effective filing date of the Applicant's invention to modify the teachings of Hegde to include the graph includes a set of capacity nodes, wherein the graph is generated based on edges between members of the set of material nodes, the members of the set of activity nodes, and members of the set of capacity nodes along the supply chain..." as the motivation to combine references…. Rather than give specific reasons why a person of ordinary skill in the art would combine each reference, the Examiner lumps the references together, and then essentially paraphrases Applicant's claims as the rationale for why a POSITA would combine the references. This is not a thorough and searching analysis of why a POSITA would combine the references. Instead, this reasoning is wholly conclusory and only possible because of inappropriate hindsight bias. “
The Examiner respectfully disagrees.   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims have been amended to recite “calculate an amount of memory required by the pegged subset”.  The Examiner is unable to find support for this in the originally filed specification. The Examiner appreciates that para. 19 of the Applicant’s specification discloses “memory utilization may be maximized by independently calculating demand pegging.”  However, independently calculating demand pegging is not the same as calculating an amount of memory required by the pegged subset.  The claims that depend from claims 1, 9, 17do not cure the deficiencies of the parent claims and are also rejected.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-8 are directed toward a system for pegging demand to a supply in a supply chain.  Claims 9-16 are directed toward a computer program product for pegging demand to a supply in a supply chain. Claims 17-24 are directed toward a method for pegging demand to a supply in a supply chain.  As such, each of the Claims is directed to one of the four statutory categories of invention.
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of pegging demand to a supply which can be considered a method or organizing human activity as it is drawn to the fundamental economic principle of matching supply to demand.  Additionally, the claims recite limitations that can be performed mentally.  The limitations that represent the Abstract idea include:

generate a node graph for the supply chain that includes a set of material nodes, a set of activity nodes, and a set of capacity nodes, wherein the node graph is generated based on edges between members of set the material nodes, members of the set of activity nodes, and members of the set of capacity nodes along the supply chain, wherein at least one of the edges represent an outflow of a particular material node in the set of material nodes to an inflow of a corresponding particular activity node in the set of activity nodes; 
receive an identification of a first demand to be pegged, the identification including a material node of the set of material nodes, a unit quantity, and a time bucket for the first demand, wherein the unit quantity is based in part on output of a downstream activity node of the activity nodes that shares a downstream edge with the material node, and wherein the time bucket represents a period of consumption of units of the material node; 
identify a set of other demands for the material node at the time bucket;
determine a priority level for the first demand and at least one particular demand in the set of other demands; 
determine an inventory for the material node at the time bucket, the inventory determined in part based on output of an upstream activity node of the set of activity nodes that shares an upstream edge with the material node and an upstream capacity node of the set of capacity nodes that shares an upstream edge with the material node and in part based on the at least one particular demand of the set of other demands having a higher priority that the first demand; 
calculate a quantity to be pegged based on the unit quantity; 
calculate a quantity to skip based on a sum of demand units corresponding to members of the set of other demands having a lower priority than the first demand added to the inventory; identify a supply set of units for the time bucket;  
 generate a pegged subset of the supply set of units by skipping members of the supply set of units equal to the quantity to skip, wherein the number of members in the pegged subset of the supply set of units by skipping members of the supply set of units is equal to the quantity pegged;
calculate an amount of memory required by the pegged subset;

The 2019 PEG explains that certain methods of organizing human activity (which includes fundamental economic principles) are Abstract.  The limitations above are drawn to the fundamental economic principle of determining inventory needs and matching supply to high priority demand before lower priority demand.  Further, the 2019 PEG also states that concepts that can be performed mentally are also abstract.  In the instant case, the determining, identifying, calculating, and generating steps can be performed mentally.  Other than reciting that the steps are performed by a processor, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the generation of a graph with nodes that represent different elements of the supply chain connected by edges that represent material flow is merely a graphical representation of a supply chain.  Generating a graphical representation of a supply chain is also a fundamental economic principle and business relation, and can be performed mentally or with a pen and paper.  As such, the generation of a node/edge graph is also abstract.  
Further, the calculating of an amount of memory is recited broadly.  The claims no not state how this calculation is performed and the Examiner is unable to find details in the specification that explain how this calculation is performed.  Taken broadly, a human can calculate an amount or memory required by the pegged subset.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to perform the recited steps;
store the members of the pegged subset in the calculated amount of memory;
output for display in a supply chain management application graphical user interface, a graphical representation of the supply set of units for the time bucket including identification of members of the pegged subset.

However, the computer elements are recited at a high level of generality and considered generic computer elements.  Further, para. 80 of the specification discloses the computer as a conventional computer, or collection of conventional computers.  Using a generic computer to implement an Abstract idea amounts to mere instructions to implement an abstract idea on a computer which is not indicative of a practical application.  Further, the allocation of memory and storage of members of the pegged subset in memory is recited broadly.  Under the broadest reasonable interpretation, the claimed data storage adds nothing significant to the claimed process.  As such, the data storages is considered insignificant extra solution activity which the 2019 PEG states is not indicative of integration into a practical application.  Further, displaying the output of an analysis is considered insignificant extra-solution activity.  MPEP 2106.06(g) provides examples of activities that the courts have found to be insignificant extra-solution activity.   In Electric Power Group the CAFC found selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display to be insignificant extra solution activity (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016))).    As such, the combination of the generic computer, generic data storage and generic display do not integrate the abstract idea into a practical application.
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, MPEP 2106.05(d) states that storing and retrieving data in memory is conventional if claimed generically. Further, the Examiner takes official notice that displaying the result of the supply chain analysis is well-known and conventional.  As such, the combination of the additional elements do not result in an inventive concept.
Further, Claims 2-8 further limit the Abstract idea of assigning supply to a demand and as such remain abstract.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 2-8 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.   As such claims 9-24 are rejected for similar reason as claims 1-9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Fomichev US 2007/0073886 A1.

As per Claim 1 Hegde teaches a system for pegging a demand to a supply in a supply chain, the system comprising:
at least one processor; and (see Hedge Claim 24)
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: (see Hedge Claim 24)
generate a node graph for the supply chain that a set of material nodes, a set of activity nodes (see Hegde Fig. 4)
receive an identification of a first demand to be pegged, the identification including a material node of the set of material nodes, a unit quantity, and a time bucket for the first demand;  (Hegde para. 112 teaches the pegging calculations need to proceed in low level code sequence. The calculations begin by pegging demands at the top of the bills of materials (at the end-item level) to their supporting needs, and then supporting assets, and then "explode" the pegging throughout the bills of materials supply chain level by level.  Para. 115 teaches prior to the execution of function block 1101 at the low level code containing part "A", the user would already know that half of the part "B" asset release quantity are pegged to its demand while all of the part "C" asset release quantity is pegged to its demand. Hedge para. 113 teaches function block 1101 of FIG. 11 maps the demands against the needs. That is, function block 1101 finds which needs (inventory disbursements) are supporting which demands. The mapping of these two items is based on the fields which are determined as fixed by the LP. For instance, it may be that the LP implementation provided needs for customer shipments which are defined by PN, shipping plant location, time period, customer and customer demand class priority.  Further, see Figs. 2 and 12 that teach receiving an identification of unit quantities)
wherein the unit quantity is based in part on output of a downstream activity node of the activity nodes that shares a downstream edge with the material node, and wherein the time bucket represents a period of consumption of units of the material node; (para. 113 teaches specifically, function block 1101 of FIG. 11 maps the demands against the needs. That is, function block 1101 finds which needs (inventory disbursements) are supporting which demands. The mapping of these two items is based on the fields which are determined as fixed by the LP. For instance, it may be that the LP implementation provided needs for customer shipments which are defined by PN, shipping plant location, time period, customer and customer demand class priority. If each of these fields is fixed (i.e., PN, plant, period, customer, priority) in the needs file output by the LP, then the matching occurs on those demands which have fields matching those fixed fields. Further, para. 115 teaches the mapping of function block 1101 may become more interesting in a situation where the demand being mapped is a dependent demand resulting from a binning situation. For example, suppose that part "A" bins to create output parts "B" and "C" with binning percentages of 75% and 25%, respectively, and that each part has 100% yield and bill-of-material-qty-per, where the latter is defined as the quantity of component required for a given assembly to release one unit. This example is shown in FIG. 12. For illustrative purposes, the demands on "B" and "C" are 150 and 100, respectively. Also, 400 pieces of part "A" are built so that part "C" can satisfy its demand. In this example, the asset stock quantities would be 300 and 100 for "B" and "C", respectively, and each would have an asset release quantity of 400. All 400 pieces of the part "C" asset release quantity would be used to satisfy its demand. However, only 200 of the part "B" asset release quantity would be used to satisfy its demand (200=150 demand divided by 0.75 binning percentage) while the remaining 200 assets are excess. Prior to the execution of function block 1101 at the low level code containing part "A", the user would already know that half of the part "B" asset release quantity are pegged to its demand while all of the part "C" asset release quantity is pegged to its demand. Since part "A" simultaneously produces 400 pieces for "B" and "C", half of these are being used to satisfy demand for both "B" and "C" and the other half are being used only to satisfy demand for part "C". Consequently, half of the 400 pieces for "A" should be pegged or mapped to the demand attributes of the demand for "B" and "C" on a 75/25 prorated basis while the other half of the 400 pieces for "A" should be pegged only to the demand attributes of the demand for "C". This results in 150 pieces of the part "A" need being pegged to the demand attributes of the part "B" demand and the remaining 250 pieces of the part "A" need being pegged to the demand attributes of the part "C" demand. In general, when a PN is a component of a binning process, it is helpful to prorate its needs appropriately among the demands its assemblies are supporting.)
identify a set of other demands for the material node at the time bucket; (para. 53 teaches an important function of any EESCP system is to align the matching of supply with demand attributes. A common approach is to assign each order a customer demand class priority which ranks the importance of allocating supply to such orders. In order to be consistent in this regard, it is necessary to pass this information back through the BOM when determining the implied (dependent) requirements for subassemblies, components, etc. due to finished product demand resulting from the order. This allows comparison of the importance of committing material supply and/or capacity relative to other orders requiring the same resources.  Para. 116 teaches however, in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority in tact.)
determine a priority level for the first demand and at least one particular demand in the set of other demands; (para. 53 teaches an important function of any EESCP system is to align the matching of supply with demand attributes. A common approach is to assign each order a customer demand class priority which ranks the importance of allocating supply to such orders. In order to be consistent in this regard, it is necessary to pass this information back through the BOM when determining the implied (dependent) requirements for subassemblies, components, etc. due to finished product demand resulting from the order. This allows comparison of the importance of committing material supply and/or capacity relative to other orders requiring the same resources.  Para. 116 teaches however, in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority in tact.)
determine an inventory for the material node at the time bucket;  (para. 112 teaches FIG. 11 shows a flowchart implementing the sub-steps of step 1004 of FIG. 10 for a given low-level-code. As with MRP, the pegging calculations need to proceed in low level code sequence. The calculations begin by pegging demands at the top of the bills of materials (at the end-item level) to their supporting needs, and then supporting assets, and then "explode" the pegging throughout the bills of materials supply chain level by level.  Further, para. 109 teaches Assets : inventory or anything which increases inventory at a PN, plant. Examples of assets include inventory, WIP, and the production resulting from new manufacturing releases.)
the inventory determined in part based on the set of other demands having a higher priority than the first demand; (para. 116 teaches however, in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority in tact.)
calculate a quantity to be pegged based on the unit quantity; 
calculate a quantity to skip based on a sum of demand units corresponding to members of the set of other demands having a lower priority than the first demand added to the inventory;  
identify a supply set of units for the time bucket; 
generate a pegged subset of the supply set of units by skipping members of the supply set of units equal to the quantity to skip, wherein the number of members in the pegged subset is equal to the quantity to be pegged; and (Hegde para. 116 teaches in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority intact.)
output for display in a supply chain management application graphical user interface, a graphical representation of the supply set of units for the time bucket including identification of members of the pegged subset.  (Hegde para. 80 teaches once the feasible production plan has been generated, post-processing is carried out to create coherent output files and user-friendly reports. That is, in function block 804, the output of the various partitions may be consolidated and formatted to present a single coherent view of the solution for the user. This includes consistent output files and reports.  Further, para. 135 teaches this report id output to a user interface)
store the members of the pegged subset in the memory; (Hedge para. 32 teaches by example, when supply and/or capacity constraints are violated by the MRP releases, the schedule of releases is adjusted in time by moving a portion of the release to a sufficiently earlier period in time (if possible and later if necessary) such that the required supply and capacity are available. This involves moving up from lower to higher levels of the BOM (implosion) and allocating resources sequentially at each level based on a priority ranking of the MRP material releases which is performed through pegging in which priority ranking information is passed between levels of the BOM. That is, pegging refers to the passing and storing of information about the different demand implied on components from one level of the BOM to the next level of the BOM.)

Hegde does not teach wherein at least one of the edges represent an outflow of a particular material node in the set of material nodes to an inflow of a corresponding particular activity node in the set of activity nodes;   However,   Prasana para. 35 and Fig. 2 describes a flow at a node.  Further, para. 79 teaches the supply chain is modeled as a graph where the nodes are the facilities and edges are the links connecting those facilities.  Paras. 80-82 teach in general the supply chain nodes can have complex structure. We distinguish two major classes: AND and OR nodes, and their behaviour.sup.1. not claim to be consistent. 
OR Nodes: At the OR nodes, the general flow equation holds. Here, the sum of inflow is equal to the sum of outflow and there is no transformation of the inputs. The output is simply all the inputs put together. A warehouse node is usually an OR node. For example a coal warehouse might receive inputs from 5 different suppliers. The input is coal and the output is also coal and even if fewer than 5 suppliers are supplying at some time, then also output from the warehouse and be produced.
In FIG. 2, if C is an OR node, then the equations of flow through the node C will be as follows:
.phi..sub.CD=.phi..sub.AC+.phi..sub.BC
AND nodes: At the AND nodes, the total output is equal to the minimum input. A factory is usually an AND node. It takes in a number of inputs and combines them to form some output. For example a factory producing toothpaste might take calcium and fluoride as inputs. Output from the factory can only be produced when both the inputs are being supplied to the factory. Even if the amount of one input is very large, the output produced will depend on the quantity of other input which is being supplied in smaller amounts. The flow equation for node C in the figure, if C is an AND node will be as follows:
.phi..sub.CD=min(.phi..sub.AC,.phi..sub.BC)
The Examiner interprets the Prasnana para. 80-82 to describe inflow and outflow of nodes of a supply chain connected by edges.
Hegde does not teach that the graph includes a set of capacity nodes, wherein the node graph is generated based on edges between members of set the material nodes, members of the set of activity nodes, and members of the set of capacity nodes along the supply chain; However, Prasanna para. 79 teaches the supply chain is modeled as a graph where the nodes are the facilities and edges are the links connecting those facilities. The model will work for linear, piece-wise linear as well as non-linear cost functions. FIG. 1 gives a general supply chain structure.  Further, para. 959 teaches there are 4 types of nodes in the chain: supplier, factory, warehouse and market. Each of these nodes has their own set of parameters.  Both Hegde and Prasanna are drawn to managing supply and demand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hegde to include wherein at least one of the edges represent an outflow of a particular material node in the set of material nodes to an inflow of a corresponding particular activity node in the set of activity nodes; and the graph includes a set of capacity nodes, wherein the node graph is generated based on edges between members of set the material nodes, members of the set of activity nodes, and members of the set of capacity nodes along the supply chain to provide better decision support in supply chains under uncertainty, using capacity planning and inventory optimization (see para. 1).
Hegde does not teach the inventory determined in part based on output of an upstream activity node of the set of activity nodes that shares an upstream edge with the material node and an upstream capacity node of the set of capacity nodes that shares an upstream edge with the material node;  However, Wu para. 27 teaches the optimal inventory policies are determined for each location in echelon k based on the demand forecast, estimated delivery delays from upstream locations, and possibly other constraints such as the planned inventory receipt, holding cost, order lead-time and required service level at each location. The optimal inventory policy at each location may be determined over a protection interval having a number of periods. The protection interval may be determined as the sum of a lead-time and inventory review interval, and the optimal inventory for each period of the protection interval may be the amount needed in order to satisfy the service level requirement with minimum cost. The optimal inventory policy for each inventory location may, for example, be determined using simulation-based policy optimization.  Both Hegde and Wu are drawn to managing supply and demand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hegde to include the inventory determined in part based on output of an upstream activity node of the set of activity nodes that shares an upstream edge with the material node and an upstream capacity node of the set of capacity nodes that shares an upstream edge with the material node as taught by Wu to determine a more robust inventory policy as suggested by Wu para. 5). 
Hedge does not explicitly disclose calculate an amount of memory required by the pegged subset and store data in the calculated amount of memory However, Fomichev para. 36 where there are multiple sessions of different buffer space size in the session-level cache, a determination could be made as to which one best fits (overall best fit, whether smaller or larger than needed) a new request, in order to minimize the use of the system memory allocator. Where the best-fit session buffer space is larger than needed, allocation proceeds. However, where the best-fit session buffer space is too small, additional resources (e.g., a specific amount of memory) are requested from and allocated by the system memory allocator. Similarly, all or a portion of the session-level cache could periodically be reclaimed or reassigned to address resource needs elsewhere, or generally to improve system performance. In one example, a portion of the session-level cache is reclaimed when a given session in the cache has not been reused for a predetermined amount of time.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  Fomichev is reasonably pertinent to the problem faced by the inventor.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hegde to include calculate an amount of memory required by the pegged subset and store data in the calculated amount of memory as taught by Fomichev in order to improve system performance (as suggested by para. 36).

	

As per Claim 2 Hegde teaches the system of claim 1, wherein the identification is received via the supply chain management graphical user interface.  (Hedge para. 80 teaches once the feasible production plan has been generated, post-processing is carried out to create coherent output files and user-friendly reports. That is, in function block 804, the output of the various partitions may be consolidated and formatted to present a single coherent view of the solution for the user. This includes consistent output files and reports.  Further, para. 135 teaches this report id output to a user interface)

As per Claim 3 Hegde teaches the system of claim 1, further comprising instructions to assign a priority to each member of the set of other demands.  Attorney Docket No. 4895.012US1 36  (para. 53 teaches a common approach is to assign each order a customer demand class priority which ranks the importance of allocating supply to such orders.)

Claim 8-11 recite similar limitation to those disclosed in claims 1-3 and are rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 17-19 recite similar limitation to those disclosed in claims 1-3 and are rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55)


Claim(s) 4, 5, 12-13, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Fomichev US 2007/0073886 A1 and in further view of Bannister US 2013/0103456 A1.

As per Claim 4 Hegde does not teach the system of claim 3, wherein members of the set of other demands corresponding to actual demands are assigned a higher priority than members of the set of other demands corresponding to flow plan demands.  However, Bannister para. 30 teaches demands can further be sorted, by the computer system, into two groups: high priority demands and low priority demands (204). The process 204 of sorting the demands into high and low priority demands can be performed according to predefined sorting rules (e.g., as stored in memory). Such sorting rules can specify, for example, that any demands associated with actual customer orders are to be considered high priority demands and any demands associated with forecasted customer orders are to be considered low priority demands.  Both Hedge and Bannister are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein members of the set of other demands corresponding to actual demands are assigned a higher priority than members of the set of other demands corresponding to flow plan demands as taught by Bannister to for a given time horizon, levels out customer demands in a manner that both achieves near-capacity manufacturing and, thereby avoids under-utilization of manufacturing resources and also ensures that at least some customer demands and, particularly, all high priority customer demands, are met (see Bannister para. 4)

As per Claim 5 Hegde does not teach the system of claim 4, wherein the members of the set of other demands corresponding to actual demands are assigned a priority based on an actual demand priority corresponding to respective of the actual demands.  However, Bannister para. 30 teaches demands can further be sorted, by the computer system, into two groups: high priority demands and low priority demands (204). The process 204 of sorting the demands into high and low priority demands can be performed according to predefined sorting rules (e.g., as stored in memory). Such sorting rules can specify, for example, that any demands associated with actual customer orders are to be considered high priority demands and any demands associated with forecasted customer orders are to be considered low priority demands.  Further, there is a need in the art for a production planning technique that, for a given time horizon, levels out customer demands in a manner that both achieves near-capacity manufacturing and, thereby avoids under-utilization of manufacturing resources and also ensures that at least some customer demands and, particularly, all high priority customer demands, are met. Both Hedge and Bannister are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein the members of the set of other demands corresponding to actual demands are assigned a priority based on an actual demand priority corresponding to respective of the actual demands as taught by Bannister to for a given time horizon, levels out customer demands in a manner that both achieves near-capacity manufacturing and, thereby avoids under-utilization of manufacturing resources and also ensures that at least some customer demands and, particularly, all high priority customer demands, are met (see Bannister para. 4)

Claim 12, 13 recite similar limitation to those disclosed in claims 4-5 and are rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 20-21 recite similar limitation to those disclosed in claims 5-6 and are rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55)

Claim(s) 6, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Fomichev US 2007/0073886 A1 in view of Bannister US 2013/0103456 A1 as applied to Claim 4 and in further view of Jenkins US 2002/0188499 A1.

As per Claim 6 Hegde does not teach the system of claim 4, wherein the members of the set of other demands corresponding to flow plan demands are assigned a priority based on an activity priority corresponding to an activity node corresponding with respective of the flow plan demands.   However, Jenkins para. 153 teaches location Priority designates an order of precedence among locations in the event that supply is limited within the minimum allocation duration. Demands at locations with highest priority (1) are met first. Both Hedge and Bannister and Jenkins are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge in view of Bannister to include wherein the members of the set of other demands corresponding to flow plan demands are assigned a priority based on an activity priority corresponding to an activity node corresponding with respective of the flow plan demands as taught by Jenkins to meet customer requirements while minimizing inventory and maximizing profit by ensuring that a company is carrying the right inventory at the right locations (see Jenkins para. 7).

Claim 14 recites similar limitation to those disclosed in claim 6 and is rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 22 recites similar limitation to those disclosed in claim 6 and is rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55)

Claim(s) 6, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Fomichev US 2007/0073886 A1 as applied to Claim 1 and in further view of Cheng US 2009/0240544 A1.

As per Claim 7 Hegde does not teach the system of claim 1, wherein the instructions to generate the pegging subset further comprises instructions to: order the supply set of units based on an inventory status identifier of each member of the supply set of units.   However, Cheng para. 18 teaches after the order is processed at 109 to verify and confirm the various attributes associated with the order including, for example, the requested ship date, the desired service level, the order priority, etc., it is determined whether there is sufficient inventory available on-hand to fulfill the order at step 201. If inventory is available on-hand, the order is fulfilled from the on-hand inventory at step 202. Otherwise, it is checked at step 203 to determine if there is sufficient inventory available in transit (being shipped to the fulfillment center from supplier). If the in-transit inventory is available, the order is fulfilled from in-transit inventory at step 204. If not, a shipment order has to be placed to order supply from a supplier. In this situation, an optimal order fulfillment decision is made by taking into account the requested ship date at step 205 and the priority of the order at step 206, and by considering available multiple supply transportation modes at step 207. Both Hedge and Cheng are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein the instructions to generate the pegging subset further comprises instructions to: order the supply set of units based on an inventory status identifier of each member of the supply set of units as taught by Cheng to minimize overall costs associates with inventory replenishment decisions (see para. 4).

As per Claim 8 Hegde does not teach the system of claim 7, wherein members of the supply set of units that have an inventory status identifier of beginning on hand are ordered first, members of the supply set of units having an inventory status identifier of expected receipts are ordered next, and the remaining members are ordered based on an activity priority corresponding to respective of the remaining members.   However, Cheng para. 18 teaches after the order is processed at 109 to verify and confirm the various attributes associated with the order including, for example, the requested ship date, the desired service level, the order priority, etc., it is determined whether there is sufficient inventory available on-hand to fulfill the order at step 201. If inventory is available on-hand, the order is fulfilled from the on-hand inventory at step 202. Otherwise, it is checked at step 203 to determine if there is sufficient inventory available in transit (being shipped to the fulfillment center from supplier). If the in-transit inventory is available, the order is fulfilled from in-transit inventory at step 204. If not, a shipment order has to be placed to order supply from a supplier. In this situation, an optimal order fulfillment decision is made by taking into account the requested ship date at step 205 and the priority of the order at step 206, and by considering available multiple supply transportation modes at step 207. Both Hedge and Cheng are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein members of the supply set of units that have an inventory status identifier of beginning on hand are ordered first, members of the supply set of units having an inventory status identifier of expected receipts are ordered next, and the remaining members are ordered based on an activity priority corresponding to respective of the remaining members as taught by Cheng to minimize overall costs associates with inventory replenishment decisions (see para. 4).

Claim 15, 16 recites similar limitation to those disclosed in claim 7, 8 and is rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 23, 24 recites similar limitation to those disclosed in claim 7, 8 and is rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683